This suit was consolidated for trial with the action of Minevia Rachal v. Larry Balthazar et al., La. App.,32 So. 2d 483.
The facts and the issues presented in the two cases are identical and the only difference in the judgments rendered is with reference to the amounts awarded as damages.
For the reasons particularly set forth in the opinion to which reference is above made, there is judgment herein amending and recasting the judgment rendered by the Judge of the Tenth Judicial District Court, in and for the Parish of Nachitoches, State of Louisiana, to read as follows, to-wit:
"It is ordered, adjudged and decreed that there be judgment here in favor of the plaintiff, Fannie Wilson Roberson, and against the defendant, Larry Balthazar, in the full sum of Four Thousand ($4,000.00) Dollars, with five (5%) per annum interest thereon from date of judicial demand until paid, and for all costs of these proceedings.
It is further ordered, adjudged and decreed that the pretended sale of the following described property, to-wit:
All of Larry Balthazar's undivided right, title and interest in and to that certain tract of land on the right descending bank of Cane River in Natchitoches Parish, Louisiana, containing 52 acres, bounded in front by Cane River, in the rear of Conant, above by Guy Tolar and below by Conant.
One F20 Farmall Tractor, serial No. FA81978
One set of 210G tractor cultivators
One set of long beam middlebusters for tractor
One two-row corn and Cotton planter for tractor, John Deere Model, 536
One John Deere Tractor Disc harrow
One 1 1/2 ton Chevrolet truck, Motor No. T5418242
One two wheel trailer *Page 483 
One white-face cow with calf
One red cow with white spots in her face made by Larry Balthazar, one of the defendants herein, to Bernie Balthazar, the other defendant herein, by act passed before Russell E. Gahagan, Notary Public for this Parish, on the 25th day of February, 1946, and registered in the Conveyance Office of the Parish of Nachitoches under Original No. 85023, be set aside, voided and annulled."
It is further ordered, adjudged and decreed that all costs of both courts are taxed against defendants.
KENNON, J., absent.